         Case 6:20-cr-10003-JWB Document 1 Filed 01/28/20 Page 1 of 2




         UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,                  Filed Under Seal

             v.                                 CASE NO. 6:20-cr-10003-JWB

VICTOR S. LUGARABAMA,

                    Defendant.




                             INDICTMENT

THE GRAND JURY ALLEGES:

                                      Count One

                                   18 U.S.C. § 2314
                    (Interstate Transportation of Stolen Property)

      Beginning on or about June 10, 2019, and continuing through June 12, 2019, in the

District of Kansas, and elsewhere, the defendant,

                            VICTOR S. LUGARABAMA,

did unlawfully transport, transmit, and transfer in interstate commerce from Wichita,

Kansas, to Tulsa, Oklahoma, goods, wares and merchandise, that is, Spirit Aerosystems

parts with an approximate value of $148,082.60, in excess of $5,000.00, knowing the same
         Case 6:20-cr-10003-JWB Document 1 Filed 01/28/20 Page 2 of 2




to have been stolen, converted, and taken by fraud, in violation of Title 18, United States

Code, Section 2314.

                                           A TRUE BILL


January 28, 2020                           s/Foreperson
DATE                                       FOREPERSON OF THE GRAND JURY



 s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
stephen.mcallister@usdoj.gov



                      It is requested that the trial be held in Wichita, KS




                                               2
